                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


BRUCE ZAK,                                         4:15-cv-13437

                  Plaintiff,
      v.                                   HON. TERRENCE G. BERG

FACEBOOK, INC.,                          ORDER GRANTING MOTION
                                          TO REOPEN DISCOVERY,
                  Defendant.
                                             MOTION TO STAY


     This is a patent-infringement case. Plaintiff Bruce Zak alleges that

Defendant Facebook, Inc. has infringed U.S. Patent No. 9,141,720,

named “System and Method for Managing Content on a Network
Interface.” The parties are now before the Court on Facebook’s motion to

dismiss this case based on alleged litigation misconduct by Zak or, in the

alternative, to reopen discovery. ECF No. 80. Facebook has also filed a

motion to stay this case pending resolution of the motion to dismiss or to

reopen discovery. ECF No. 99. For the reasons stated on the record

during a March 2, 2020 telephone conference with the parties, Facebook’s

motion to dismiss or reopen discovery is granted in the alternative. The

Court will allow the parties three months, or until June 15, 2020, to

complete additional fact discovery on evidence of prior publications,

offers for sale, public disclosures or uses of Zak’s software, and any other

matters discussed during the telephone conference. To facilitate the

                                     1
successful completion of such discovery, the Court will grant Defendant’s

motion to stay this matter for the three-month period during which

discovery is taking place.

     Accordingly, Facebook’s motion to dismiss based on litigation
misconduct or, in the alternative, to reopen discovery (ECF No. 80) is

GRANTED IN THE ALTERNATIVE. Facebook’s motion to stay this

matter pending completion of supplemental discovery (ECF No. 99) is
also GRANTED. The Court will set new deadlines for completion of

expert reports and expert discovery during the telephonic status

conference currently scheduled for June 15, 2020 at 10:00 a.m. Eastern

Time.

     SO ORDERED.



Dated: March 10, 2020            s/Terrence G. Berg
                                 TERRENCE G. BERG
                                 UNITED STATES DISTRICT JUDGE




                                   2
